Citation Nr: 1726613	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-09 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service connected left knee degenerative arthritis.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968 and from April 1984 to March 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.   Jurisdiction has subsequently been transferred to the RO in Atlanta, Georgia.

By way of background, the RO's July 2010 rating decision denied the issues on appeal as well as a claim for service connection for tinnitus.  In addition, the Veteran's August 2010 notice of disagreement included the issues on appeal as well as the additional claim for service connection for tinnitus.  However, the RO subsequently granted service connection for tinnitus in a February 2012 rating decision and therefore the issue is no longer on appeal.

The Veteran also perfected an appeal as to a claim of entitlement to initial evaluation in excess of 30 percent for service connected prurigo nodules.  The Board notes that the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains a claim that may be affected by the resolution of VA's appeal in Johnson (of entitlement to initial evaluation in excess of 30 percent for service connected prurigo nodules), the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of the claim that has been stayed will be resumed.

The Veteran testified at a March 2017 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).


FINDINGS OF FACT

1.  On March 14, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of his claim for service connection for bilateral hearing loss was requested.

2.  The weight of evidence shows that the Veteran's left knee disability has been manifested by degenerative arthritis with pain on motion and extension limited to 10 degrees for the entire period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of his claim for service connection for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for a disability rating in excess of 10 percent for left knee degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5003, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claim for Service Connection for Bilateral Hearing Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  Increased Rating for Left Knee Disability

      Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, identified post-service treatment records, and lay statements have been associated with the record.  No other relevant records have been identified that are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  During the appeal period, the Veteran was afforded VA examinations in July 2010 and October 2011.  For an adequate VA examination, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

In this case, the Board finds the October 2011 examination adequate for rating purposes.  

The October 2011 examiner performed the required testing and made the relevant inquiries to determine how pain impacts the Veteran.  At the examination, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The Board notes that while the Veteran was not specifically asked whether or not he experienced pain on weight-bearing, the examination report otherwise demonstrates that he experiences constant pain, which would include on weight bearing.  Additionally, after repetitive use testing, the examiner noted that the Veteran experienced "interference" with weight-bearing.  The report does not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  

Notably, when asked about functional impairment and loss at the examination, the Veteran stated he was unable to kneel on his left knee due to pain and had to be careful with activities, particularly carrying objects up and down stairs.  In other statements the Veteran has noted prior to his knee injury he was very active, but is no longer due to pain and swelling of his knee.  See March 2017 hearing transcript.  While the VA examiner did not provide range of motion estimates in degrees regarding flare-ups, such is understandable as the examination was not performed during a flare-up.  The Board finds this explanation adequate for why the examiner could not offer range of motion estimates.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent some indication of such by the examiner or report of such by the Veteran, neither of which is present in this case.  

Even if it was found that the above examination did not fully comply with the holdings in Correia, DeLuca, or Mitchell, the Board finds that further development would not be necessary as the deficiency would not be prejudicial to the Veteran.  In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations and he has not identified that he has loss of motion to the degree required for a higher rating.  Simply put, after taking into account the medical findings and the lay statements the evidence does not suggest that motion is limited to the requisite degree for a higher rating at any point. 

Given the above, further examination or opinion is unnecessary and a higher disability rating is not warranted.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained. 

	Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability, while a 30 percent evaluation requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A maximum 40 percent rating is warranted with nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2016).

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Pursuant to VAOPGPREC 9-98 (August 14, 1998), a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2016).
 
Leg flexion limited to 45, 30, and 15 degrees warrant 10 percent, 20 percent, and 30 percent evaluations, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.
 
Leg extension limited to 5, 10, and 15 degrees warrants noncompensable, 10 percent, and 20 percent evaluations, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.
 
VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.
 
Under the criteria for impairment of the knee other than ankylosis, 10, 20, and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or instability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Arthritis manifested by limitation of motion and instability of the knee are two separate disabilities, and a veteran may be rated separately for these symptoms.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Code 5003 and Diagnostic Code 5257).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.29 (2016).

Ankylosis is not shown in this case given that the Veteran is able to move his left knee in all possible planes of movement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2016).

	Facts and Analysis

In his August 2008 notice of disagreement the Veteran reported having ongoing problems with his left knee.  He described occasional instability, pain with motion, and limitation of activities such as walking, standing, or kneeling for prolonged periods of time.

In a July 2010 VA examination, the examiner noted that while the Veteran was in service he sustained an injury to his left knee during a fitness examination, and had immediate effusion and pain.  An MRI and arthroscopy demonstrated a meniscal tear that was resected during arthroscopic surgery.  The Veteran reported that over the past few years he had worsening left knee pain and describes that the pain is an achy pain that comes and goes.  He described his pain as two out of 10 at rest but flared-up to five out of 10 with activity.  He reported that the most painful activity for him was kneeling, though pain was also exacerbated by cycling, squatting, walking, and going up and down stairs.  He stated that the pain was relieved with rest and the occasional aspirin.  He denied numbness, weakness or tingling, and radiation of the pain away from the knee.  The Veteran reported that he experienced some discomfort in his knee with the more active duties of his job, part-time security guard, but he was not prevented from completing these duties.  He did not use any assistive devices for his knee, but stated that he can only walk three blocks before he had to take a break due to his knee pain.  He stated that his knee did not restrict him from completing the activities of daily living independently.  On examination, the examiner noted mild tenderness with palpation of the medial joint line, and no tenderness with palpation of the lateral joint line.  No effusion was present at the time of examination.  The examiner reported that the Veteran was lacking 10 degrees of full extension and had pain at terminal extension.  He had flexion to 140 degrees with pain at 140 degrees.  No varus or valgus instability, nor anterior or posterior instability was found.  McMurray's test was unremarkable.  The examiner reported that the left lower extremity was neurovascularly intact, and no scars were present.  X-rays showed no acute fractures, mild varus alignment, and moderate loss of joint space medially with early osteophytes in the medial compartment.  The examiner diagnosed left knee degenerative arthritis, and opined that, with regard to the Veteran's left knee arthritis, he was limited in function and range of motion as described above.  The examiner reported that the Veteran had no further loss of function or range of motion with three repetitions of use.  The examiner opined that he could not specifically address range of motion during flares without resorting to speculation as no flare was occurring during the examination.  It was the examiner's medical opinion the Veteran's left knee arthritis was a result of the Veteran's in-service left knee meniscus tear and subsequent arthroscopic meniscectomy.

The Veteran was again afforded a VA examination in October 2011.  After examination, the Veteran was assessed as having a diagnosis of left meniscal tear and left knee degenerative joint disease.  The Veteran reported a constant dull ache in the left knee which was worsened with heavy activities.  He stated that he was unable to kneel on his left knee due to pain, which he rated as four out of 10 at all times.  The Veteran reported that he experienced flare-ups once per week, and with over activity, lasting two to three hours.  During a flare-up, the Veteran's pain increased to a six out of ten.  The pain was relieved with rest or cold wraps, but the Veteran reported having difficulty performing daily activities and working during flares.  Range of motion testing showed the following: right knee flexion to 140 degrees or greater, with no evidence of painful motion; no right knee limitation of extension, no pain on motion; left knee flexion to 140 degrees or greater, with painful motion at 140 degrees; no left knee limitation of extension, with pain at 0 degrees of extension or any hyperextension.  The Veteran was able to perform repetitive-use testing with three repetitions and showed no additional loss of range of motion afterward.  However, the Veteran's left knee did have additional functional loss after repetitive-use testing, including pain on movement and interference with sitting, standing, and weight-bearing.  The examiner noted tenderness or pain on palpation for joint line or soft tissues of the Veteran's left knee.  Muscle strength testing was normal bilaterally.  Joint stability testing was also normal bilaterally.  The examiner found no additional conditions affected the Veteran's knees.  The Veteran was noted to have had a meniscal tear and a meniscectomy in 1996, resulting in frequent episodes of joint pain and effusion in his left knee.  The examiner indicated that the Veteran had associated scars, none of which were painful, unstable, or had a total area greater than 39 square centimeters.  The Veteran did not use any assistive devices for locomotion.  Imaging confirmed a diagnosis of degenerative left knee arthritis.  The examiner opined that the Veteran's left knee disability did not impact his ability to work.

In his March 2012 Substantive Appeal (VA Form 9), the Veteran asserted he had ongoing pain with motion and lateral instability.  He stated that he could not go up and down ladders and stairs without being extra guarded and pain.  The Veteran asserted that his knee had worsened and felt that a rating of higher than 10 percent was warranted.

During a March 2017 hearing, the Veteran testified the Veteran testified that is had worsened over the last couple of years.  He stated that if he turned or stepped the wrong way, his knee would collapse.  He described his pain level as three out of 10 constantly, with increases of up to eight or 10.  The Veteran stated that his range of motion was limited by pain, and he could not kneel nor do a full squat.  He testified that he had a brace he could use if he needed it, but had never used it.  He reported falling around four times in the previous five years.  The Veteran stated that his knee popped in the morning.  He testified that he is very diligent about doing exercise to maintain flexibility, but is no longer able to engage in the athletic activities as he could prior to the disability.

In considering the evidence under the laws and regulations as set forth above, the Board finds that the preponderance of the evidence is against an increase in rating for the Veteran's service-connected left knee degenerative arthritis.

As an initial matter, throughout the applicable period on appeal, the Veteran's left knee degenerative arthritis has been rated under Diagnostic Code 5260, limitation of flexion.  However, as demonstrated above, no limitation of flexion has manifested at any point during the period on appeal.  It is probable that the incorrect rating code was listed (Diagnostic Code 5260 rather than 5261).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Furthermore, the selection of diagnostic codes or applicable rating criteria is not protected and may be appropriately revised if the action does not result in the reduction of compensation payments.  See 38 C.F.R. §§ 3.951, 3.957; Butts, 5 Vet. App. 532; VAOPGCPREC 71-91 (Nov. 7, 1991).

As noted above, the Veteran exhibited flexion to 140 degrees, with pain at 140 degrees, throughout the period on appeal and therefore a compensable rating under Diagnostic Code 5260 is not applicable.  During the July 2010 VA examination, the Veteran was found to have limitation of extension at 10 degrees, with pain at terminal extension; however, no limitation of extension to 15 degrees or greater has been shown during the period on appeal.  Therefore, based on the evidence of record the Board finds that for the entire period on appeal, a 10 percent rating, but no higher, under the appropriate diagnostic code, Diagnostic Code 5261, is warranted.  38 C.F.R. § 4.7, 4.71a DC 5261.

The Board has considered the holding in DeLuca.  As noted above, throughout the period on appeal, the Veteran has had some additional functional loss during flare-ups and repeated use over time due to pain and interference with sitting, standing, and weight-bearing; however, there was no additional limitation in the range of motion of his left knee observed at any point to grant a higher rating.  Moreover, given that the Veteran is already being compensated for pain on motion for the entire period on appeal, and without evidence of other significant limitations, a disability rating in excess of 10 percent pursuant to DeLuca is not warranted.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.

The Veteran is not entitled to an additional compensable rating under Diagnostic Code 5003.  While the July 2010 VA examination establishes that the Veteran had degenerative arthritis, as well as some limitation of motion caused by painful motion the Veteran has already received a compensable rating under the appropriate Diagnostic Code.  Assigning a separate rating under Diagnostic Code 5003 would constitute pyramiding, as these diagnostic codes rate based on limitation of motion, including limitation of motion caused by pain, including arthritic pain.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Further, the rating criteria under Diagnostic Code 5003 specifically directs that degenerative arthritis be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, here, Diagnostic Code 5261 for limitation of extension of the knee.  See 38 C.F.R. § 4.71a DC 5300.

VA examiners found the Veteran's left knee had normal stability in both the July 2010 and October 2011 VA examinations.  While the Board has considered the Veteran's subjective reports of instability, the Board ultimately places more probative weight on the results of objective physical examinations by health care experts, which have been consistently negative for evidence of instability.  For this reason, the Board finds that a separate compensable rating for the left knee disability based on instability is not warranted.  38 C.F.R. § 4.71a, DC 5257.

Both the July 2010 and the October 2010 VA examinations establish that the Veteran has had a meniscal tear and a meniscectomy which is symptomatic (i.e. frequent episodes of pain and effusion).  The July 2010 VA examiner opined that the Veteran's left knee arthritis was a result of an in-service left knee meniscus tear and subsequent arthroscopic meniscectomy.  Thus the Veteran's left knee in-service meniscectomy, which resulted in degenerative arthritis, has been manifested by pain and limitation of extension to 10 degrees, which is contemplated by the rating criteria under both Diagnostic Code 5259, as a symptomatic residual of the semilunar cartilage removal, and Diagnostic Code 5261, as limitation of extension.  As the Veteran has already received a 10 percent compensable rating under Diagnostic Code 5261, the Board finds that assigning an additional separate rating under Diagnostic Code 5259 would constitute pyramiding, as it would compensate the Veteran twice for the same symptomatology; pain and limitation of extension.  See Esteban v. Brown, 6 Vet. App. 259, 261-62   (1994); see also 38 C.F.R. §4.14  (2015).

Additionally, while the medical history shows that the Veteran has experienced damage to, and subsequent removal of, left knee cartilage resulting in frequent episodes of pain and effusion, there is no medical evidence that the Veteran experiences frequent episodes of "locking."  See July 2010 VA examination; October 2011 VA examination.  While the Veteran testified during the March 2017 hearing that his knees "popped" during the morning, he has never asserted that he experiences frequent episodes of "locking."  Hence, a higher, 20 percent, evaluation is not warranted under Diagnostic Code 5258.

There were no findings of impairment of the tibia and fibula for a rating under Diagnostic Code 5262 during the appeal period.  There were no findings of genu recurvatum for a rating under Diagnostic Code 5263 during the appeal period.

Finally, a separate rating is not warranted for the left knee scar noted in the October 2011 VA examination as it is not large enough, unstable, painful, or productive of any disabling effects.  38 C.F.R. § 4.118, DCs 7801, 7802, 7804, and 7805.




ORDER

The appeal as to the claim for service connection for bilateral hearing loss is dismissed.

Entitlement to a disability rating in excess of 10 for left knee degenerative arthritis is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


